Case 5:19-cv-01606-SMH-KLH Document 9 Filed 08/10/20 Page 1 of 1 PageID #: 79



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

HENRY LEE POUNCY                                        CIVIL ACTION NO. 19-1606

                                                        SECTION P
VS.
                                                        JUDGE S. MAURICE HICKS, JR.

CADDO PARISH CORRECTIONAL                               MAG. JUDGE KAREN L. HAYES
CENTER, ET AL.

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Henry Lee Pouncy’s

claims are DISMISSED as frivolous and for failing to state claims on which relief may be

granted.

        SHREVEPORT, LOUISIANA, this 7th day of August, 2020.




                                                  ______________________________________
                                                  CHIEF JUDGE S. MAURICE HICKS, JR.
                                                  UNITED STATES DISTRICT JUDGE
